—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 31, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 4½ to 9 years, respectively, unanimously affirmed.
Defendant’s challenges to assorted comments made by the prosecutor at various stages of the trial are unpreserved and we decline to review them in the interest of justice. Were we to review, we would find these claims to be without merit. The *208prosecutor was entitled to ask venirepersons about their views of drug users and sellers in order to uncover any potential biases on the part of those potential jurors. The prosecutor’s vigorous cross-examination of defendant was proper in light of defendant’s testimony that he had only been purchasing, not selling, drugs at the time of his arrest. Finally, the references to the presence of a school near the crime scene and challenged remarks made by the prosecutor during summation do not warrant reversal.
On the record available, which defendant has not sought to amplify by way of a CPL article 440 motion, we conclude that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137).
Finally, we perceive no abuse of discretion in sentencing.
Concur — Milonas, J. P., Rubin, Tom and Mazzarelli, JJ.